DETAILED ACTION
This action is response to communication:  response to election filed on 11/16/2021.
Claims 1-20 are currently pending in this application.  
The IDS filed on 02/04/2020 and 04/23/2021 have been accepted.  
	
Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 11/16/2021 is acknowledged.  After a search was conducted on the elected claims, the references that were applied were relevant to the non-elected claims.  Thus, the restriction requirement has been withdrawn and all the claims (claims 1-20) have been examined.  See rejection below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. US Patent Application Publication 2017/0177857 (hereinafter Shetty), in view of 
Wilkes US Patent No. 9,363,262 (Wilkes)

As per claim 1, Shetty teaches a method comprising: providing an interface to a user device, the interface including a field to select to create a dynamic password configured to automatically change based on one or more pieces of real-time data (Figure 1, with computing device; see paragraphs 23-24 which provides interface to enter information and create dynamic password; see paragraph 15 with real-time data); providing a plurality of dynamic password templates to the user device via the interface, each dynamic password template including a combination of one or more modules that are each based on a corresponding particular piece of real-time data and that each indicate the corresponding real-time information (paragraph 27-28, 34, 35, and throughout with providing rules/patterns to be used to generate dynamic password; rules/patterns are associated with real-time information such as time/location/etc); receiving, from the user device, input selecting a dynamic password template of the plurality of dynamic password templates (paragraph 27-28, 34, 35, and throughout with user selecting rule/pattern to be applied; see also Figure 5); receiving, from the user device, a set of fixed characters (paragraph 28 with user entering in text/static password string, such as sherlock; also see Figure 5 with user entering password string); and obtaining a combination of the set of fixed cahracters with the selected dynamic password template as the dynamic password (paragraph 28 with entering in rule in the static password string; see also paragraph 29 and 
	Although Shetty teaches generating a dynamic password from a user device, Shetty does not explicitly teach receiving, from the user device, input selecting to create the dynamic password and providing the templates based in response to receiving the input.  However, this would have been obvious, if not inherent.  Shetty, throughout the reference, teaches a user generating a dynamic password.  See Figure 2 and Figure 3 wherein a user is presented a screen/template to create such passwords.  Although Shetty does not explicitly teach a user providing input to initiate the dynamic password generation procedure, it would have been obvious, if not inherent, that a user would provide some type of input to arrive at the screenshots presented in Figure 2 and 3.  This allows a user a choice when he/she wishes to start the procedure.  Shetty already teaches a user generating a new dynamic password, and thus, it would have been obvious, if not inherent, for a user to initiate the process, as it allows a user flexibility and choice when to perform such steps.
	Although Shetty teaches storing dynamic password elements in a database (paragraph 37), Wilkes does not explicitly teach storing the dynamic password itself.  However, this would have been obvious.  For example, see Wilkes (abstract and throughout with dynamic password being stored).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shetty with Wilkes.  One of ordinary skill in the art would 

	As per claim 2, Shetty as modified teaches receiving a set of characters as a password attempt; determining whether the set of characters corresponds with the dynamic password; in response ot determining that the set of characters corresponds with the dynamic password, obtaining real-time data associated with the selected dynamic password template; mapping the real-time data into the selected dynamic password template in the dynamic password; determining whether the set of characters matches the dynamic password with the apped real-time data; and in response to determining that the set of characters matches the dynamic password with the mapped real-time data, performing a secure transaction (Shetty paragraphs 30-32 with recognizing dynamic password is being used; password generator generates actual password using patterns/rules/real tiem data; system compares passwords, and then allows user access to system; see also Figure 6;).  
	As per claim 3, Shetty as modified teaches providing password entry interface to the user; prompting, via the password entry interface, the user to enter the set of characters as the password attempt; prompting, via the password entry interface, the user to enter a user name; and receiving the user name, wherein the determining whether the set of characters corresponds with the dynamic password is based on the received user name (Shetty Figure 4 with prompting user to enter username and password; paragraph 30-32 wherein the dynamic password/password is associated with the user and the system recognizes the dynamic password based on association with user ID and stored information/rules).

	 As per claim 5, Shetty as modified teaches wherein the dynamic password is stored in a password database, the password database including a plurality of dynamic passwords and a plurality of static passwords, each static password in the plurality of static passwords not changing based on real-time data (Shetty paragraph 37 and 42 with storing plurality of static passwords that do not change; Shetty teaches storing static passwords with dynamic elements; see Wilkes abstract and throughout with storing dynamic passwords in database).
	As per claim 6, Shetty as modified teaches wherein the pieces of real-time data include a current time, a current date, a number of guests, a duration of a stay, or a current temperatures (Shetty paragraph 15 with current time, date).
	As per claim 7, Shetty as modified teaches wherein the plurality of dynamic password templates includes numeric representations for days and months (obvious over Shetty; see paragraphs 15 and claim 5 with contextual information including date, month, etc; obvious to one of ordinary skill in the art to represent dates/months in numerical values).
	Claim 8 is rejected using the same basis of arguments used to reject claim 1 above.  See Figures 2 and 3 with receiving a set of dynamic characters from the user.
	Claim 9 is rejected using the same basis of arguments used to reject claim 2 above.
	Claim 10 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 11 is rejected using the same basis of arguments used to reject claim 4 above.
	Claim 12 is rejected using the same basis of arguments used to reject claim 5 above. 

	Claim 14 is rejected using the same basis of arguments used to reject claim 7 above. 
 Claim 15 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 16 is rejected using the same basis of arguments used to reject claim 2 above.
	Claim 17 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 18 is rejected using the same basis of arguments used to reject claim 4 above.
	Claim 19 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 20 is rejected using the same basis of arguments used to reject claim 6 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495